961 F.2d 964
295 U.S.App.D.C. 210
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Parris ALEXANDER, III, Appellant.
No. 91-3082.
United States Court of Appeals, District of Columbia Circuit.
April 24, 1992.

Before RUTH BADER GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was heard on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   After full consideration of the issues presented, the court is satisfied that appropriate disposition of the appeal does not require a published opinion.   See D.C.Cir.Rule 14(c).


2
In concluding that defendant Alexander was not unlawfully seized, the district judge criticized, but correctly applied, this court's precedent.   See United States v. Alexander, 755 F.Supp. 448, 452-53 (D.D.C.1991).   We have no warrant to disturb the credibility assessment on which the district judge rested his determination that Detective Hairston had probable cause to arrest Alexander and, just prior to the arrest, search his person.   Nor was it error to exclude the proffered testimony of Antyane Robinson in view of the rebuttal evidence such testimony would invite.   For the reasons stated, it is


3
ORDERED and ADJUDGED that the judgment of conviction from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).